Citation Nr: 1822717	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-29 051	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for right knee total arthroplasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1986 to September 1990, October 1994 to December 1994, March 2003 to February 2005, and December 2005 to December 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This decision awarded the Veteran a temporary total rating under 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055 from December 31, 2010 to February 28, 2011 and a 30 percent rating beginning March 1, 2011 for the right knee disability.  The Veteran has not expressed disagreement with the effective dates assigned for the award of a temporary total rating.  Hence, that period is not before the Board in this appeal, and the issue has been characterized accordingly.   

The Veteran submitted additional evidence in July 2017 without a waiver.  For all substantive appeals received on or after February 2, 2013, any evidence submitted to the Board shall be subject to initial review by the Board unless the Veteran or the Veteran's representative requests in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  38 U.S.C. § 7105(e) (2012).  As the Veteran filed his VA Form 9, Substantive Appeal, in these matters in June 2014, a waiver of AOJ initial review is unnecessary.  


FINDING OF FACT

The evidence shows right knee replacement with intermittent degrees of pain, weakness, or limitation of motion but not severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis, or tibial or fibular impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right knee total arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  
Increased Rating

The Veteran generally contends the evaluation currently assigned to his service-connected right knee disability is inadequate.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran underwent total knee replacement surgery on his right knee during a period of active duty in January 2010.  He was awarded a temporary 100 percent disability rating from December 31, 2010 through February 28, 2011 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, his disability was rated as 30 percent disabling under Diagnostic Code 5055 for prosthetic replacement of the knee joint.  The Veteran contends that the current 30 percent rating does not accurately reflect the severity of his condition.

Under Diagnostic Code 5055, a knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis and a minimum rating of 30 percent thereafter.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The word "severe" is not defined by the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  See 38 C.F.R. § 4.6 (2017).

Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The directed ratings by analogy under Diagnostic Codes 5256, 5261, and 5262 are permitted because these diagnostic codes allow for ratings in between the minimum 30 percent rating and the maximum 60 percent rating that is permitted under Diagnostic Code 5055.  Any intermediate ratings that are assigned under Diagnostic Codes 5256, 5261, or 5262 would be assigned in place of any rating that would have been assigned under Diagnostic Code 5055.  Assigning concurrent ratings under Diagnostic Code 5055 and Diagnostic Codes 5256, 5261, or 5262 is impermissible, as it would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5256 applies to ankylosis of the knee and provides a 40 percent rating for extremely unfavorable ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 30 percent rating is warranted for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a.  

The Board has reviewed the pertinent medical and lay evidence of record and finds that the criteria for a rating in excess of 30 percent for right knee total arthroplasty have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The evidence does not show severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis, or tibial or fibular impairment.

While on active duty, the Veteran attended a VA examination in October 2010.  The Veteran had full extension in his right knee with pain and flexion to 120 degrees with pain.  The Veteran had additional limitation after repetitive use testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  However, the examiner did not specify what the additional limitations were.  This is not an issue as this is during the period of the Veteran's temporary 100 percent rating.  The examiner opined that the Veteran was unfit for continued military service due to the right knee replacement and residual lack of range of motion.  In addition, the examiner opined that the Veteran would be unable to return to being a postal mail delivery person as the Veteran would be unable to walk the required four hours.  

An April 2012 VA treatment note reflects that the Veteran had full extension, reduced flexion to 100 degrees, and normal strength.  The Veteran reported at the visit that he had two to three episodes of his patella feeling like it was subluxing laterally.  At a June 2012 VA appointment the Veteran had full extension, reduced flexion to 96 degrees, normal strength, no tenderness, 1+ instability in the anterior cruciate ligament, and no instability in the posterior cruciate ligament.  A VA treatment provider in October 2013 drafted a note limiting the Veteran to one hour of walking and standing in a day.  The note was good for two years.   

A May 2014 Tricare record of treatment reflects flexion to 90 degrees.  His knee was noted to be stable throughout the range of motion and stable to varus and valgus stressing.  He had pain with palpation at the superior pole of his patella.  His patella was freely mobile and it appeared to track appropriately.  The physician noted that he had adequate range of motion, even though it was very limited.

The Veteran attended a VA examination in April 2016 to evaluate his right knee disability.  The Veteran had full extension, flexion to 115 degrees with pain, with no functional loss or loss of range motion after repetitive use testing.  The examiner noted the Veteran had pain on palpation at the lateral inferior patella and pain on weight bearing.  The Veteran had normal strength in the knee, no ankylosis, and joint stability testing revealed no instability throughout the knee.  In terms of the functional impact of the Veteran's right knee condition, the examiner noted that the Veteran is able to perform his current job without any effect as it is a sedentary job.  The Veteran reported intermittent knee pain depending on the activity, he has flare-ups toward the end of the day with increased activity, and he reported no functional loss.  

The Board finds that a preponderance of the probative and competent evidence weighs against a finding of a rating in excess of 30 percent for the right knee disability.  Range of motion testing at VA examinations throughout the appeal period reveal the Veteran has had reduced flexion with pain.  However, the record does not indicate there is severe painful motion.  In addition, the Veteran has had no weakness during strength testing.  Thus, the medical evidence does not show severe painful motion or weakness as is required for a 60 percent rating per Diagnostic Code 5055.  38 C.F.R. § 4.71a.

The Veteran's functionality and reported symptoms support this conclusion.  The Veteran reported pain throughout the appeal period, but he also reported that he is an avid bicyclist and is able to ride for one hour at a time before significant pain.  The Veteran reported in his June 2014 VA Form 9, Substantive Appeal, that he has limited use of his knee after a couple hours of walking, he has to keep a gel pack available due to swelling, and that his ability to get in and out of a car is restricted due to his right knee disability.  The Board notes that treatment providers during the appeal period have limited the Veteran to light duty and have limited the amount of walking and standing the Veteran should do.  In addition, the Board notes the Veteran's July 2017 statement where he contended that he does not have the 110 to 115 degrees of flexion that is required for most activities of daily living.  However, the Veteran's flexion at the April 2016 VA examination was shown to be 115 degrees, and further, the medical evidence addressed above does not illustrate that the Veteran has severe painful motion or weakness in the right knee.  The Veteran noted no functional impairment at the April 2016 VA examination.  Thus, a rating in excess of 30 percent is not supported by the record.  
 
As the Veteran has had full extension throughout the appeal period, no ankylosis, and no tibia or fibula impairment, the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.

The Board acknowledges that the Veteran has experienced limitation of flexion, which has at most been shown to be limited to 90 degrees, and slight instability since the right knee total arthroplasty.  However, these symptoms are contemplated by the minimum 30 percent rating and the Diagnostic Codes (5257 and 5260) do not provide for ratings in excess of 30 percent for limitation of flexion or instability.  As noted above, the ratings by analogy under Diagnostic Codes 5256, 5261, and 5262 are permitted because these diagnostic codes allow for ratings in between the minimum 30 percent rating and the maximum 60 percent rating that is permitted under Diagnostic Code 5055.  Hence, it would not be permissible to assign any concurrent ratings under Diagnostic Codes 5257 or 5260 as that would constitute pyramiding.  38 C.F.R. § 4.14.
  
The Board notes that the VA examination reports indicate that there is a postsurgical scar on the Veteran's right knee which is consistent with the Veteran's reported surgical history. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep and nonlinear and has an area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.

The competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the April 2016 VA examiner reported that the Veteran's scar is not painful or unstable.  The total area of the scar has not been shown to be greater than 39 square centimeters.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar on the right knee.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70.

In sum, the criteria for a rating in excess of 30 percent for right knee total arthroplasty have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for right knee total arthroplasty is denied.



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


